UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1532



OLIVIER ANKIAKEM ALEMANJI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-224-595)


Submitted:   February 7, 2007          Decided:     February 26, 2007


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Payne, BLAIR & LEE, P.C., College Park, Maryland, for
Petitioner. Rod J. Rosenstein, United States Attorney, Allen F.
Loucks, Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Olivier   Ankiakem   Alemanji,   a   native   and   citizen   of

Cameroon, requests review of an order of the Board of Immigration

Appeals dismissing her appeal from the immigration judge’s denial

of her requests for asylum, withholding of removal, and protection

under the Convention Against Torture. She alleges that substantial

evidence supported her requests for relief in the form of asylum.

          To obtain reversal of a determination denying eligibility

for relief from removal, an alien “must show that the evidence

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution,”          INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).          We have reviewed the

evidence of record and conclude that Alemanji fails to show that

the evidence compels a contrary result.        Accordingly, we cannot

grant the relief that she seeks.

          We therefore deny Alemanji’s petition for review.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 2 -